DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 03/01/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4, 11, 17-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
In regard to claim 11, the claim recites “further comprising one or more additional sensors including a heart rate sensor, a respiratory sensor, a temperature sensor, or a combination thereof”. However, this limitation is not supported within the written description, nor within the included drawings. Therefore, there is a lack of written description regarding the device including one or more additional sensors.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Long US 20080097169 A1 “Long” and in further view of Abir US 20150223755 A1 "Abir"; Yamashita et al. US 20110190605 "Yamashita" and Barrett et al. US 20160367155 A1 "Barrett". 
In regard to claim 1, Long teaches “A system for quantifying a volume ingested by a human during a feeding comprising: a substrate” [0028, 0030, 0038, 0039] […] a volume calculation module configured to output a value for the volume ingested into the human stomach between the first instance and the second instance, […]” [0028, 0026, 0043, Claim 1].
In regard to a system for quantifying a volume ingested by a human during a feeding, Long discloses “Measurements indicative of the state of fullness of the stomach are performed by a stomach volume/level monitor or “stomach monitor”. The stomach monitor may be used to determine both the 
In regard to a substrate, Long discloses “Optional components of a monitor include a display, a data storage and analysis mechanism, a telemetry system, a remote mother alarm unit, and one or more mechanisms to secure the monitor to the baby or to a supporting garment” [0038]. Thus the stomach monitor can be secured to the baby or to a supporting garment. Furthermore, Long discloses “The monitor used in the method of the present invention may be or include a handheld unit of may include a wearable device. […] The scope of this terms includes the association with, or incorporation into, a garment, the partial of full encirclement of at least a portion of the subject’s anatomy, the adhesive 
In regard to a volume calculation module configured to output a value for the volume ingested into the human stomach between the first instance and the second instance, wherein the volume ingested is defined by a formula that correlates the ratio of the at least one feeding intensity to the initial intensity to the volume ingested, Long discloses “Measurements indicative of the state of fullness of the stomach are performed by a stomach volume/level monitor of “stomach monitor”. The stomach monitor may be used to determine both the stomach level and the stomach fullness volume, as well as any other stomach measurements” [0028] and “In still another aspect of the present invention, the objective measurement of a physiological trait or volume indicative of the physical state of the stomach may be a measurement of a physiological trait or volume indicative of the physical state of the stomach may be a measurement of the stomach volume and/or level, either estimated, measured, or calculated via an algorithm. The objective measurement may be a measurement of a linear, perimetric, circumferential, or volumetric dimension of the stomach, a cross-sectional area of the stomach, and/or the stomach shape” [0026]. Furthermore, Long discloses “Measurements of the physiological trait or volume may be performed continuously or intermittently […]. In another aspect of the present invention, measurements may be done continuously during breastfeeding” [0043]. Therefore, volume 
Additionally, Long discloses “The objective measurement of the state of fullness of the stomach may employ any suitable modality of automatic sensing, including ultrasound, audible sound, light (including coherent light), infrared radiation, and active or passive electrical properties, including EMG signals and electrical impedance measurements” [0026]. Therefore, under broadest reasonable interpretation, the volume ingested by a human during a feeding can be quantified by at least one infrared light source.
Lee does not explicitly teach “at least one infrared light source positioned on said substrate and configured to provide infrared light to skin proximate a human stomach”; at least one infrared light intensity sensor positioned on said substrate and configured to detect intensities of infrared light incident from the human stomach and “a non-transitory computer storage medium in communication with said at least one infrared light intensity sensor and encoded with one or more computer programs for outputting a volume ingested by a human, the one or more computer programs including: a light intensity calculation module configured to identify an initial intensity of infrared light incident from the 
Abir teaches “at least one infrared light source positioned on said substrate and configured to provide infrared light to skin proximate a human stomach” [Claim 1, Claim 6, FIG. 8, 0071]; “at least one infrared light intensity sensor positioned on said substrate and configured to detect intensities of infrared light incident from the human stomach” [Claim 1, 0071]; and “a non-transitory computer storage medium in communication with said at least one infrared light intensity sensor and encoded with one or more computer programs for outputting a volume ingested by a human, the one or more computer programs including: […] and “a volume calculation module configured to output a value for the volume ingested into the human stomach between the first instance and the second instance, wherein the volume ingested is defined by a formula that correlates the ratio of the at least one feeding intensity to the initial intensity to the volume ingested” [0085, 0079, 0080].
In regard to at least one infrared light source being positioned on said substrate, Abir discloses “A device, comprising: a housing configured to be externally attached to an incontinence product worn by a subject, wherein the housing comprises either: […] (b) a second sensor comprising: (i) a second light-emitting diode (LED) configured to illuminate a second portion of the incontinence product; (ii) a second photodetector configured to output an indication of the amount of light reflected from the second portion of the incontinence product illuminated by the second LED” [Claim 1] and “The device of claim 1, wherein the second LED is an infrared LED” [Claim 6]. Since the second sensor is included on the housing which is attached to the incontinence product (i.e. the substrate) and includes an infrared LED, under broadest reasonable interpretation, the second sensor includes at least one infrared light source which is positioned on the substrate (i.e. wearable garment) disclosed in Long. 

In regard to at least one infrared light intensity sensor being positioned on said substrate and configured to detect intensities of infrared light incident from the human stomach, Abir discloses “A device, comprising: a housing configured to be externally attached to an incontinence product worn by a subject, wherein the housing comprises either: […] (b) a second sensor comprising: (i) a second light-emitting diode (LED) configured to illuminate a second portion of the incontinence product; (ii) a second photodetector configured to output an indication of the amount of light reflected from the second portion of the incontinence product illuminated by the second LED” [Claim 1]. Furthermore, in regard to the human stomach, Abir discloses “As shown in FIG. 8, in a system 2700, a sensing device 2702 is placed on a subject (exemplary baby 2704)” [0071]. As shown within the figure, the sensing device 2702 is proximate to the exemplary baby’s stomach. Since the second photodetector is configured to output an indication of the amount of light reflected from the second portion of the incontinence product (i.e. the substrate) that is illuminated by the second LED and the sensing device 2702 (i.e. including the infrared LED and photodetector) is located proximate to a human stomach, under broadest reasonable interpretation, the second photodetector constitutes at least one infrared light intensity sensor that is positioned on said substrate (i.e. the housing attached to the incontinence product) and is configured to detect intensities of infrared light incident from the human stomach.

Additionally, in regard to identifying intensity of infrared light incident from the human stomach at instances in time, Abir discloses “In a second experiment, a sensor including and IR sensor was used” [0079] and “The IR sensor was attached externally to a Pampers Active Baby size 3 diaper worn by a baby-shaped doll. The sensor was attached to the front area of the diaper, over the lower abdomen of the doll. The experiment was repeated multiple times, with injection of liquids imitating urine of different shades--from clear (water) to relatively dark yellow (apple syrup). FIGS. 11A and 11B show graphs of sensor readings for clear (pure water) liquid injection and of dark yellow (apple syrup) liquid injection, respectively. The Y-axis in these figures denotes voltage output of the photodiode, and the X-axis denotes time in minutes and seconds. As shown, the injecting of either liquid results in a rapid increase in voltage, followed by a slower decay. The difference between the pre-injection baseline and a post-injection peak (which occurred after about 1 minute) was 1.382 Volts for the water, and 0.637 Volts for the apple syrup” [0080]. In this case, the IR sensor is responsible for irradiating the lower 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Long so as to include the at least one infrared light source, the at least one infrared light intensity sensor and the non-transitory computer storage medium disclosed in Abir in order to measure the state of fullness of the stomach during feeding. Using an infrared light source and an infrared light intensity sensor is one of a finite number of ways to measure the state of fullness of the stomach, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of measuring the change in volume of the stomach non-invasively. 
The combination of Long and Abir does not teach “a light intensity calculation module configured to identify an initial intensity of infrared light incident from the human stomach at a first instance, at least one feeding intensity of infrared light incident from the human stomach at a second instance, and the ratio of the at least one feeding intensity to the initial intensity”.
Yamashita teaches “a light intensity calculation module configured to identify an initial intensity of infrared light incident from the human stomach at a first instance, at least one feeding intensity of infrared light incident from the human stomach at a second instance, and the ratio of the at least one feeding intensity to the initial intensity” [0132, 0187].
In regard to a light intensity calculation module configured to identify an initial intensity of infrared light incident from the human stomach at a first instance, at least one feeding intensity of 
Furthermore, in regard to calculating the ratio of the at least one feeding intensity to the initial intensity, Yamashita discloses “FIG. 15 is a drawing representing a change in the ratio (5) of the amount of directly reflected light incident on the light-receiving part (photodiode)“ [0187]. Therefore, the ratio of reflected light received by the photodiode (i.e. the infrared light intensity sensor) can be calculated. Therefore, under broadest reasonable interpretation, the ratio of the at least one feeding intensity and the initial intensity can be calculated. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify combination of Long and Abir so as to include the light intensity calculation module disclosed in Yamashita in order to determine the volume ingested by the infant during the feeding based on the infrared light received. By determining the ratio of the light intensity at a first instance (i.e. before the feeding) to the light intensity the light intensity at a second instance (i.e. 
The combination of Long, Abir and Yamashita does not teach “wherein the volume ingested is defined by a formula that correlates the ratio of the at least one feeding intensity to the initial intensity to the volume ingested”.
Barrett teaches “wherein the volume ingested is defined by a formula that correlates the ratio of the at least one feeding intensity to the initial intensity to the volume ingested” [Claim 7].
In regard to the volume ingested being defined by the formula that correlates the ratio of the at least one feeding intensity to the initial intensity (i.e. as disclosed in Yamashita) to the volume ingested (i.e. as measured in Long), Barrett discloses “wherein determining the change in blood volume comprises: determining a first ratio as a ratio between the initial intensity of light received at the photodetector and the intensity of light emanating from the light emitter; determining a second ratio as a ratio between the second intensity of light emanating from the light emitter; and determining that the change in blood volume is proportional to the natural log of the first ratio divided by the natural log of the second ratio” [Claim 7]. In this case, since the first ratio involves the initial intensity of light received at the photodetector, under broadest reasonable interpretation, the first ratio represents the initial intensity of infrared light incident from the human stomach (i.e. Io). Furthermore, since the second ratio is a ratio between the second intensity of light emanating from the emitter, under broadest reasonable interpretation, the second ratio represents the feeding intensity of infrared light incident from the human stomach (i.e. I). Since the change in blood volume can be determined using a proportion of the natural log of first ratio divided by the natural log of the second ratio, the equation makes use of a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Long, Abir, Yamashita which discloses a device and method to determine the volume ingested and involves an infrared light source emitting infrared light to the human stomach, so as to include the formula for the change in volume as disclosed in Barrett in order to determine the amount of volume ingested during a feeding. By having a formula to calculate the volume ingested, the user only has to obtain the initial intensity and the feeding intensity in order to make the volume change determination. A formula similar to the one disclosed in Barrett can therefore, simplify the process of calculating the change in the volume of the infant’s stomach. Once this determination has been made, the user (i.e. the mother) can determine whether the infant has received a sufficient amount of breast milk to promote sufficient development and make adjustments to the feeding plan of the infant accordingly.  
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Long. Likewise, Long teaches “wherein the first instance is prior to a start of the feeding and the second instance is during the feeding” [0025, 0043].
In regard to the first instance being prior to the start of the feeding, Long discloses “In certain aspects of the present invention, nutritional training also includes the ongoing or occasional monitoring of the stomach fullness after the threshold value is initially set” [0025]. In order for this threshold value 
In regard to a second instance being during the feeding, Long discloses “Measurements of the physiological trait or volume may be performed continuously or intermittently. […] Preferably, measurement are made automatically at intervals of between about 5 seconds and about 10 minutes. More typically, the measurements are automatically made at intervals of between about 2 minutes and about 8 minutes. In another aspect of the present invention, measurements may be done continuously during breastfeeding” [0043]. Since measurements can be taken continuously or intermittently at different time intervals, under broadest reasonable interpretation, these measurements represent a second instance which occurs during the feeding.
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Long. Likewise, Long teaches “wherein the second instance is after the feeding is completed” [0037].
In regard to the second instance being after the feeding is completed, Long discloses “The swallowing monitor may include software to generate a measurement of the stomach state on the basis of the number of swallows and to compare it to a threshold value. The swallowing monitor also may include one or more mechanisms to provide a signal or an alarm to the mother when the stomach signal reaches the threshold value” [0037]. When the stomach signal exceeds the threshold value this indicates that the baby has a full stomach and therefore, the alarm provided to the mother indicates that the feeding is completed. Therefore, under broadest reasonable interpretation, the second instance can be after the feeding has completed. 
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Long. Likewise, Long 
In regard to the substrate including the components listed within the claim, Long discloses “As used herein, the term “wearable” refers to the adaptability of the monitor, or a portion thereof, to be applied to a baby’s or mother’s body for the duration of his or her normal activities without substantially limiting these activities. The scope of this term includes the association with, or incorporation into a garment, the partial or full encirclement of at least a portion of the subject’s anatomy, the adhesive application to the baby’s or mother’s skin, of the design of the device to simulate a garment, belt, or any other wearable garment. Wearable devices or components may include elastic and other belts, disposable or durable clothing, disposable absorbent articles such as diapers, disposable waste-receiving articles such as adhesively or releasably attachable strips such as bandages and diagnostic strips, adhesively-attached devices, and any other suitable wearable items. Additionally, the device or a component of the device may be releasably affixed to any of the above wearable articles of to any other carrier structure that may be attached to the subject of a wearable article” [0039]. As stated previously, the garment constitutes a substrate. As shown in FIG. 1 of the instant application, the substrate 110 can includes the onesie and a disk on which the infrared light source 120 and the infrared light intensity sensor 130 are attached. In this case, the onesie constitutes a piece of durable clothing that can be worn by an infant. Furthermore, since the monitor (i.e. stomach monitor) can be incorporated into a wearable device and the wearable device can be any wearable garment such as disposable or durable clothing and the wearable device can be releasably affixed to any of the wearable articles (i.e. a disk, spheroid body, polyhedral body), under broadest reasonable interpretation, the substrate can include a disk, spheroid body, polyhedral body, bib, shirt, blouse, dress, frock, onesie or combination thereof. 
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Long does not teach “further comprising a barrier positioned to limit 
Abir teaches “the at least one infrared light source” [Claim 1, Claim 6, 0071, FIG. 8] and “the at least one infrared intensity sensor” [Claim 1, Claim 6].
In regard to at least one infrared light source, Abir discloses “A device, comprising: a housing configured to be externally attached to an incontinence product worn by a subject, wherein the housing comprises either: […] (b) a second sensor comprising: (i) a second light-emitting diode (LED) configured to illuminate a second portion of the incontinence product; (ii) a second photodetector configured to output an indication of the amount of light reflected from the second portion of the incontinence product illuminated by the second LED” [Claim 1] and “The device of claim 1, wherein the second LED is an infrared LED” [Claim 6]. Since the second sensor is included on the housing which is attached to the incontinence product (i.e. the substrate) and includes an infrared LED, under broadest reasonable interpretation, the second sensor includes at least one infrared light source which is positioned on said substrate. In regard to the at least one infrared light source being configured to provide infrared light to skin proximate a human stomach, Abir discloses “As shown in FIG. 8, in a system 2700, a sensing device 2702 is placed on a subject (exemplary baby 2704)” [0071]. As shown within the figure, the sensing device 2702 is proximate to the exemplary baby’s stomach. Therefore, since the sensing device 2702 includes the second sensor with the infrared LED, under broadest reasonable interpretation, the second sensor including the at least one infrared light source (i.e. the infrared LED) is configured to provide infrared light to skin proximate a human stomach.
In regard to at least one infrared light intensity sensor, Abir discloses “A device, comprising: a housing configured to be externally attached to an incontinence product worn by a subject, wherein the housing comprises either: […] (b) a second sensor comprising: (i) a second light-emitting diode (LED) configured to illuminate a second portion of the incontinence product; (ii) a second photodetector 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Long so as to include the at least one infrared light source and the at least one infrared light intensity sensor disclosed in Abir in order to measure the state of fullness of the stomach during feeding. Using an infrared light source and an infrared light intensity sensor is one of a finite number of ways to measure the state of fullness of the stomach, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of measuring the change in volume of the stomach non-invasively. 
The combination of Long and Abir does not teach “further comprising a barrier positioned to limit detection of infrared light directly from the at least one infrared light source by the at least one infrared intensity sensor”.
Yamashita teaches “further comprising a barrier positioned to limit detection of infrared light directly from the at least one infrared light source by the at least one infrared intensity sensor” [0020, 0229].
In regard to a barrier positioned to limit detection of infrared light directly from the at least one infrared light source by the at least one infrared intensity sensor, Yamashita discloses “According to the aspect described above, a component of the light emitted by the light-emitting part that is the twice-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Long and Abir so as to include the barrier disclosed in Yamashita in order to minimize the amount of damage to the infrared light intensity sensor. Should the infrared light intensity sensor receive infrared light directly, then it is possible for the infrared light intensity sensor to experience heating to the point where the component is damaged. By including a barrier between the infrared light source and the infrared light intensity sensor, the amount of infrared light that enters the infrared light intensity sensor can be limited such that the damage is avoided. 
In regard to claim 6, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, the combination of Long and Abir does not teach “wherein the barrier includes a reflective layer”.
Yamashita teaches “wherein the barrier includes a reflective layer” [0020, 0229].
In regard to a barrier positioned to limit detection of infrared light directly from the at least one infrared light source by the at least one infrared intensity sensor and the barrier including a reflective 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Long and Abir so as to include the barrier disclosed in Yamashita in order to minimize the amount of damage to the infrared light intensity sensor. Should the infrared light intensity sensor receive infrared light directly, then it is possible for the infrared light intensity sensor to experience heating to the point where the component is damaged. By including a barrier between the infrared light source and the infrared light intensity sensor, the amount of infrared light that enters the infrared light intensity sensor can be limited such that the damage is avoided. 
In regard to claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Long and Yamashita does not teach “wherein the at least one infrared light source is one or more infrared light emitting diodes”. 
Abir teaches “wherein the at least one infrared light source is one or more infrared light emitting diodes” [Claim 1, Claim 6].
In regard to the at least one infrared light source being one or more infrared LEDs, Abir discloses “A device, comprising: a housing configured to be externally attached to an incontinence product worn by a subject, wherein the housing comprises either: (a) a first sensor comprising: (i) a first light-emitting diode (LED) configured to illuminate a first portion of the incontinence product; […](b) a second sensor comprising: (i) a second light-emitting diode (LED) configured to illuminate a second portion of the incontinence product; (ii) a second photodetector configured to output an indication of the amount of light reflected from the second portion of the incontinence product illuminated by the second LED” [Claim 1]. Therefore, the device disclosed in Abir includes LED light sources. Furthermore, Abir discloses “The device of claim 1, wherein the second LED is an infrared LED” [Claim 6]. Therefore, since the second LED is an infrared LED, under broadest reasonable interpretation, the device includes at least one infrared light source that is one or more infrared light emitting diodes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Long so as to include the at least one infrared light source and the at least one infrared light intensity sensor disclosed in Abir in order to measure the state of fullness of the stomach during feeding. Using an infrared light source and an infrared light intensity sensor is one of a finite number of ways to measure the state of fullness of the stomach, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of measuring the change in volume of the stomach non-invasively. 
In regard to claim 8, due to its dependence on claim 1 this claim inherits the references disclosed therein. That being said, Long does not teach “wherein the at least one infrared light source is positioned adjacent to the at least one infrared light intensity sensor such that each interface with the skin proximate the human stomach”.
Abir discloses “wherein the at least one infrared light source is positioned adjacent to the at least one infrared light intensity sensor such that each interface with the skin proximate the human stomach” [Claim 1, Claim 6, 0071, 0048].
In regard to at least one infrared light source, Abir discloses “A device, comprising: a housing configured to be externally attached to an incontinence product worn by a subject, wherein the housing comprises either: […] (b) a second sensor comprising: (i) a second light-emitting diode (LED) configured to illuminate a second portion of the incontinence product; (ii) a second photodetector configured to output an indication of the amount of light reflected from the second portion of the incontinence product illuminated by the second LED” [Claim 1] and “The device of claim 1, wherein the second LED is an infrared LED” [Claim 6]. Since the second sensor is included on the housing which is attached to the incontinence product (i.e. the substrate) and includes an infrared LED, under broadest reasonable interpretation, the second sensor includes at least one infrared light source which is positioned on said substrate. In regard to the at least one infrared light source being configured to provide infrared light to skin proximate a human stomach, Abir discloses “As shown in FIG. 8, in a system 2700, a sensing device 2702 is placed on a subject (exemplary baby 2704)” [0071]. As shown within the figure, the sensing device 2702 is proximate to the exemplary baby’s stomach. Therefore, since the sensing device 2702 includes the second sensor with the infrared LED, under broadest reasonable interpretation, the second sensor including the at least one infrared light source (i.e. the infrared LED) is configured to provide infrared light to skin proximate a human stomach.

In regard to the at least one infrared light source being positioned adjacent to the at least one infrared light intensity sensor such that each interface with the skin proximate the human stomach, Abir discloses “An exemplary sensor 300, for use in infants and/or other persons in need thereof, is shown in FIGS. 3A-G […] Sensor 300 may include a housing encompassing internal components such as a photodetector, an illuminator (e.g. LED), an integrated circuit (IC) and or the like” [0048]. Since the housing of the sensor 300 includes the photodetector and the illuminator (e.g. LED), under broadest reasonable interpretation, the at least one infrared light source (i.e. the infrared LED) can be positioned adjacent to the at least one infrared light intensity sensor (i.e. the photodetector) such that that each interface with the skin is proximate with the human stomach.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Long so as to include the at least one infrared light source and the at least one infrared light intensity sensor disclosed in Abir in order to measure the state 
In regard to claim 9, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Long and Abir does not teach “wherein the infrared light is emitted at a wavelength of about 940 nm”.
Yamashita discloses “wherein the infrared light is emitted at a wavelength of about 940 nm” [0130, 0131].
In regard to the infrared light being emitted at a wavelength of about 940 nm, Yamashita discloses “Since biological substances (water or hemoglobin) readily allow transmission of infrared light within a wavelength range of 700 nm to 1100 nm, the light-receiving part 16 formed by the gallium arsenide phosphide photodiode is more capable of reducing noise components arising from external light than the light receiving part 16 formed by the silicon photodiode” [0130]. Furthermore, Yamashita discloses “In the example shown in FIG. 4B, the sensitivity of infrared light falling within the range of 700 nm to 1100 nm is set at a relative sensitivity of 0.3 (i.e., 30%) or less” [0131]. Since biological substances such as water or hemoglobin can transmit infrared light within the range 700 nm to 1100 nm, under broadest reasonable interpretation, the infrared light source can be configured such that it emits infrared light at a wavelength of about 940 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Long and Abir so as to include the infrared light 
In regard to claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Long and Abir does not teach “further comprising one or more additional sensors including a heart rate sensor, a respiratory sensor, a temperature sensor, or a combination thereof”.
Yamashita discloses “further comprising one or more additional sensors including a heart rate sensor, a respiratory sensor, a temperature sensor, or a combination thereof” [0102].
In regard to one or more additional sensors including a heart rate sensor, a respiratory sensory a temperature sensor or a combination thereof, Yamashita discloses “A configuration of the biological information detector 200 will now be described. The biological information detector 200 can be installed in, e.g. a pulse rate monitor that can be fitted onto a wrist of a person using a wristband or another component (and is not limited to the description given above. Other that pulse rate information (i.e., heart rate information), the biological information may also be blood oxygen saturation, body temperature, or another variable” [0102]. Since the biological information detector can collect heart rate information, blood oxygen saturation, body temperature or another variable, under broadest reasonable interpretation, the biological information detector constitutes one or more additional 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Long and Abir so as to include the one or more additional sensors disclosed in Yamashita in order to monitor other factors relating to the health of the infant. Should the infant experience distress during the process of feeding, this distress may cause the infant to have a faster heart rate. Furthermore, should an infant have a fever, then the infant may not desire to ingest milk. Additionally, the respiration rate of the infant may be correlated with an increase or decrease in the amount of milk ingested by the infant. By including additional sensors within the system of Long, the mother can be appraised of the additional factors which may influence the feeding behavior of the infant. With this information, in mind the mother can make adjustments to the feeding strategy of the infant. Combining the prior art elements according to known techniques would yield the predictable result of monitoring the behavior of an infant during the source of a feeding, such that adjustments can be made accordingly. 
In regard to claim 12, Long teaches “A method for quantifying a volume ingested by a human during a feeding comprising:” [Claim 1] and “calculating a volume ingested into the human stomach between the first instance and the second instance that corresponds to the ratio of the at least one feeding intensity to the initial intensity” [0028, 0036, 0043]; and “displaying the volume ingested to a user via a computer device” [Claim 1, 0045].
In regard to a method for quantifying a volume ingested by a human during a feeding, Long discloses “A method for quantifying breastfeeding between a mother and a baby, the method comprising: measuring a physiological volume indicative of stomach fullness for the baby; setting a signal threshold value of the physiological volume to correspond to a stomach level that in less than or equal to the stomach fullness volume; obtaining an objective measurements of the physiological volume 
In regard to calculating a volume ingested into the human stomach between the first instance and the second instance that corresponds to the ratio of the at least one feeding intensity to the initial intensity, Long discloses “Measurements indicative of the state of fullness of the stomach are performed by a stomach volume/level monitor of “stomach monitor”. The stomach monitor may be used to determine both the stomach level and the stomach fullness volume, as well as any other stomach measurements” [0028] and “In still another aspect of the present invention, the objective measurement of a physiological trait or volume indicative of the physical state of the stomach may be a measurement of a physiological trait or volume indicative of the physical state of the stomach may be a measurement of the stomach volume and/or level, either estimated, measured, or calculated via an algorithm. The objective measurement may be a measurement of a linear, perimetric, circumferential, or volumetric dimension of the stomach, a cross-sectional area of the stomach, and/or the stomach shape” [0026]. Furthermore, Long discloses “Measurements of the physiological trait or volume may be performed continuously or intermittently […]. In another aspect of the present invention, measurements may be done continuously during breastfeeding” [0043]. Therefore, volume measurements can be made continuously throughout the course of feeding. Additionally, Long discloses “providing an indication to the mother when the objective measurement equals or exceeds the signal threshold” [Claim 1]. Since the stomach monitor can be used to determine stomach fullness and can utilize an algorithm to measure the physical state of the stomach, under broadest reasonable interpretation, the stomach 
In regard to displaying the volume ingested to a user via a computer device, Long discloses “providing an indication to the mother when the objective measurement equals or exceeds the signal threshold value” [Claim 1]. Furthermore, Long discloses “In another aspect of the present invention, the monitor may include a display that displays, among other items, instructions for use of the monitor” [0045]. In this case, since the method involves providing an indication of the objective measurement to the mother when the signal equals or exceeds the signal threshold level and the monitor can include a display, under broadest reasonable interpretation, the system is capable of displaying the volume ingested to a user via a computer device.
Long does not teach “providing at least one infrared light source and at least one infrared light intensity sensor”; “emitting infrared light from the at least one infrared light source to a human stomach”.
Abir teaches “providing at least one infrared light source and at least one infrared light intensity sensor” [0040, 0053, Claim 1, Claim 6]; “emitting infrared light from the at least one infrared light source to a human stomach” [0048, 0071, Claim 1, 0053, 0079, 0080].
In regard to providing at least one infrared light source and at least one infrared light intensity sensor, Abir discloses “A device, comprising: a housing configured to be externally attached to an incontinence product worn by a subject, wherein the housing comprises either: […] (b) a second sensor comprising: (i) a second light-emitting diode (LED) configured to illuminate a second portion of the incontinence product; (ii) a second photodetector configured to output an indication of the amount of light reflected from the second portion of the incontinence product illuminated by the second LED; and (iii) a second integrated circuit, configured to receive an indication from the second photodetector” 
In regard to emitting infrared light from the at least one infrared light source to a human stomach, Abir discloses “Sensor 300 may include a housing encompassing internal components, such as a photodetector, an illuminator (e.g. LED), and integrated circuit (IC) and/or the like” [0048]. Additionally, Abir discloses “As shown in FIG. 8, in a system 2700, a sensing device 2702 is placed on a subject (exemplary baby 2704)” [0071]. As seen in FIG. 8 the sensing device 2702, which can be the sensor 300, is located proximate to the human stomach. Therefore, under broadest reasonable interpretation the sensor containing the photodetector (i.e. the infrared light intensity sensor) and the illuminator (i.e. the infrared light source) can be attached such that it is proximate to the human stomach. Furthermore, since the “second photodetector configured to output an indication of the amount of light reflected from the second portion of the incontinence product illuminated by the second LED; and (iii) a second integrated circuit, configured to receive an indication from the second photodetector” [Claim 1], under broadest reasonable interpretation, in order for the second photodetector to output the indication of the amount of reflected light to the second integrated circuit, the second LED (i.e. the infrared light source) had to have emitted light to a human stomach.
Furthermore, in regard to displaying the volume ingested to a user via a computer device, Abir discloses “The caregiver may then use the wet diaper counting method discussed above, to know if the breast milk intake by the subject is sufficient. The indication on the screen may be, for example, numerical –showing the number of milliliters (or different unit) measured” [0053]. Since an indication of 
Additionally, in regard to identifying intensity of infrared light incident from the human stomach at instances in time (i.e. a first instance and a second instance), Abir discloses “In a second experiment, a sensor including and IR sensor was used” [0079] and “The IR sensor was attached externally to a Pampers Active Baby size 3 diaper worn by a baby-shaped doll. The sensor was attached to the front area of the diaper, over the lower abdomen of the doll. The experiment was repeated multiple times, with injection of liquids imitating urine of different shades--from clear (water) to relatively dark yellow (apple syrup). FIGS. 11A and 11B show graphs of sensor readings for clear (pure water) liquid injection and of dark yellow (apple syrup) liquid injection, respectively. The Y-axis in these figures denotes voltage output of the photodiode, and the X-axis denotes time in minutes and seconds. As shown, the injecting of either liquid results in a rapid increase in voltage, followed by a slower decay. The difference between the pre-injection baseline and a post-injection peak (which occurred after about 1 minute) was 1.382 Volts for the water, and 0.637 Volts for the apple syrup” [0080]. In this case, the IR sensor is responsible for irradiating the lower abdomen (i.e. the stomach). Since the pre-injection baseline intensity and the post-injection peak can be plotted, under broadest reasonable interpretation, the infrared light emitted to the human stomach can be determined at different instances in time. The injection of liquid in this case corresponds to the “feeding” of the baby-shaped doll, and under broadest reasonable interpretation, the pre-injection baseline corresponds to a first instance of infrared light within the stomach and the post-injection peak corresponds to a second instance of infrared light within the stomach.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Long so as to include providing at least one infrared light source and at least one infrared light intensity sensor and emitting infrared light from the at least 
The combination of Long and Abir does not teach “measuring an initial intensity of infrared light incident from the human stomach with the at least one infrared light intensity sensor at a first instance prior to or at the beginning of a feeding”; or “measuring at least one feeding intensity of infrared light incident from the human stomach with the at least one infrared light intensity sensor at a second instance during or after the feeding”.
Yamashita teaches “measuring an initial intensity of infrared light incident from the human stomach with the at least one infrared light intensity sensor […]” [0132]; and “measuring at least one feeding intensity of infrared light incident from the human stomach with the at least one infrared light intensity sensor at a second instance […]” [0187].
In regard to a measuring an initial intensity of infrared light incident from the human stomach at a first instance, at least one feeding intensity of infrared light incident from the human stomach at a second instance, and the ratio of the at least one feeding intensity to the initial intensity, Yamashita discloses “Light transmission characteristics shown in FIG. 5 were obtained by calculating the transmittance using intensity of light before passing through the substrate 11, and intensity of light after passing through the substrate 11” [0132]. Since the transmittance is calculated based on the intensity of light before and after passing through the substrate, under broadest reasonable interpretation this 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Long and Abir so as to include the measurement of light intensity at the first and second instances as disclosed in Yamashita in order to determine the volume ingested by the infant during the feeding based on the infrared light received. By determining the ratio of the light intensity at a first instance (i.e. before the feeding) to the light intensity the light intensity at a second instance (i.e. at the conclusion of a feeding) the user can determine how much the infant ingested during the course of feeding. Should the change in volume not be a high enough ratio this could indicate that the infant is not receiving a sufficient amount of milk in order to sustain proper 
In regard to claim 13, due to its dependence on claim 12, this claim inherits the references disclosed therein. That being said, Long does not teach “positioning the at least one infrared light source proximate a human stomach; emitting infrared light from the at least one infrared light source to the skin proximate the human stomach; and positioning the at least one infrared intensity sensor to detect intensities of infrared light provided by the at least one infrared light source and incident from the human stomach”.
Abir teaches “further comprising: positioning the at least one infrared light source proximate a human stomach; emitting infrared light from the at least one infrared light source to the skin proximate the human stomach; and positioning the at least one infrared light intensity sensor to detect intensities of infrared light provided by the at least one infrared light source and incident from the human stomach” [0048, Claim 1, Claim 6, 0071, FIG. 8, 0080].
In regard to positioning the at least one infrared light source proximate to the human stomach, Abir discloses “Sensor 300 may include a housing encompassing internal components, such as a photodetector, an illuminator (e.g. LED), and integrated circuit (IC) and/or the like” [0048]. In regard to the illuminator (e.g. LED) being an infrared light source, Abir discloses “A device, comprising: a housing configured to be externally attached to an incontinence product worn by a subject, wherein the housing comprises either: […] (i) a second light-emitting diode (LED) configured to illuminate a second portion of the incontinence product; (ii) a second photodetector configured to output an indication of the amount of light reflected from the second portion of the incontinence product illuminated by the second LED; 
In regard to emitting infrared light from the at least one infrared light source to the skin proximate the human stomach, Abir discloses “A device, comprising: a housing configured to be externally attached to an incontinence product worn by a subject, wherein the housing comprises either: […] (i) a second light-emitting diode (LED) configured to illuminate a second portion of the incontinence product (ii) a second photodetector configured to output an indication of the amount of light reflected from the second portion of the incontinence product illuminated by the second LED; and (iii) a second integrated circuit, configured to receive an indication from the second photodetector” [Claim 1] and “The device of claim 1, wherein the second LED is an infrared LED” [Claim 6]. In order for the second photodetector to output an indication of the amount of light reflected from the second portion of the incontinence product illuminated by the second LED (i.e. the infrared LED), under broadest reasonable interpretation, the second LED had to have emitted infrared light to the skin proximate the human stomach. ). In regard to the infrared light source being proximate to the human stomach, Abir discloses “As shown in FIG. 8, in a system 2700, a sensing device 2702 is placed on a subject (exemplary baby 2704)” [0071]. As seen in FIG. 8 the sensing device 2702, which can be the sensor 300, is located proximate to the human stomach.
In regard to positioning the at least one infrared light intensity sensor to detect intensities of infrared light provided by the at least one infrared light source and incident from the human stomach, Abir discloses “The IR sensor was attached externally to a Pampers Active Baby size 3 diaper worn by a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Long so as to include providing at least one infrared light source and at least one infrared light intensity sensor and emitting infrared light from the at least one infrared light source to a human stomach disclosed in Abir in order to measure the state of fullness of the stomach during feeding. Using an infrared light source and an infrared light intensity sensor is one of a finite number of ways to measure the state of fullness of the stomach, therefore it would be obvious to try. Furthermore, having the at least one infrared light source and the at least one infrared light intensity sensor being positioned adjacent to each other would simplify the substrate component and enable easier detection of the infrared light intensity from the infrared light source as a given position to the human stomach. Combining the prior art elements according to known techniques would yield the predictable result of measuring the change in volume of the stomach non-invasively.
In regard to claim 14, due to its dependence on claim 12, this claim inherits the references disclosed therein. That being said, the combination of Long and Abir does not teach “wherein the infrared light is emitted at a wavelength of about 940 nm”.
Yamashita discloses “wherein the infrared light is emitted at a wavelength of about 940 nm” [0130, 0131].
In regard to the infrared light being emitted at a wavelength of about 940 nm, Yamashita discloses “Since biological substances (water or hemoglobin) readily allow transmission of infrared light 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Long and Abir so as to include the infrared light being emitted at a wavelength of about 940 nm as disclosed in Yamashita in order to penetrate the tissue of the stomach. Approximately 70% of the human body is comprised of water, therefore configuring an infrared light source to emit infrared light within the range of 700 nm to 1100 nm, would allow the infrared light to be transmitted through the body more easily. The wavelength of 940 nm is one wavelength that is within this range that would be obvious to select to irradiate the stomach so as to detect the amount of liquid within the stomach of an infant.
In regard to claim 16, due to its dependence on claim 12 this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Long in further view of Yamashita. Likewise, Long teaches “wherein calculating a volume ingested into the human stomach between the first instance and the second instance that corresponds […] further comprises: continuously calculating the volume ingested into the human stomach during a feeding” [0028, 0036, 0043].
In regard to calculating a volume ingested into the human stomach between the first instance and the second instance that corresponds to the ratio of at least one feeding intensity to the initial 
In regard to continuously calculating the volume ingested into the human stomach during a feeding, Long discloses “Measurements of the physiological trait or volume may be performed continuously or intermittently […]. In another aspect of the present invention, measurements may be done continuously during breastfeeding” [0043]. Therefore, volume measurements can be made continuously throughout the course of feeding to calculate the volume ingested into the human stomach during a feeding.
The combination of Long and Abir does not teach “to the ratio of the at least one feeding intensity to the initial intensity”.
Yamashita teaches “to the ratio of the at least one feeding intensity to the initial intensity” [0132, 0187].
In regard to the ratio of the at least one feeding intensity to the initial intensity, Yamashita discloses ““Light transmission characteristics shown in FIG. 5 were obtained by calculating the transmittance using intensity of light before passing through the substrate 11, and intensity of light after 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify combination of Long and Abir so as to include the light intensity calculation module disclosed in Yamashita in order to determine the volume ingested by the infant during the feeding based on the infrared light received. By determining the ratio of the light intensity at a first instance (i.e. before the feeding) to the light intensity the light intensity at a second instance (i.e. at the conclusion of a feeding) the user can determine how much the infant ingested during the course of feeding. Should the change in volume not be a high enough ratio this could indicate that the infant is not receiving a sufficient amount of milk in order to sustain proper development. Therefore, by 
In regard to claim 17, Long teaches “A system for quantifying a volume ingested by a human during a feeding comprising: a substrate” [0028, 0030, 0038, 0039]; […] “a volume calculation module configured to continuously output a value for the volume ingested during the feeding, […] [0028, 0036, 0043, Claim 1].
In regard to a system for quantifying a volume ingested by a human during a feeding, Long discloses “Measurements indicative of the state of fullness of the stomach are performed by a stomach volume/level monitor or “stomach monitor”. The stomach monitor may be used to determine both the stomach level and the stomach fullness volume, as well as other stomach measurements […] The stomach monitor also may include one or more mechanisms to provide a signal or an alarm to the mother when the stomach signal reaches the threshold value” [0028]. In this case, the signal or alarm that indicates when the stomach signal has reached a threshold level, under broadest reasonable interpretation, this function would have to be performed during a feeding since the stomach fullness increases when a volume is ingested during a feeding. Since the stomach monitor can be used to determine the stomach level and the stomach fullness volume and can provide a signal to mother when the stomach signal reaches a threshold, under broadest reasonable interpretation, the stomach monitor constitutes a system for quantifying a volume ingested by a human during a feeding. Furthermore, Long discloses “In still another aspect of the present invention, a stomach monitor may measure torso/skin durometer to determine the change in hardness or tautness of the skin of the torso due to the filling of the stomach within. The stomach monitor may also include software to generate a measurement of the stomach state on the basis of the measured skin durometer and compare it to a threshold value” [0030]. In order for the stomach monitor to measure the torso/skin durometer to determine the hardness or tautness of the skin of the torso due to the filling of the stomach within, under broadest reasonable 
In regard to a substrate, Long discloses “Optional components of a monitor include a display, a data storage and analysis mechanism, a telemetry system, a remote mother alarm unit, and one or more mechanisms to secure the monitor to the baby or to a supporting garment” [0038]. Thus the stomach monitor can be secured to the baby or to a supporting garment. Furthermore, Long discloses “The monitor used in the method of the present invention may be or include a handheld unit of may include a wearable device. […] The scope of this terms includes the association with, or incorporation into, a garment, the partial of full encirclement of at least a portion of the subject’s anatomy, the adhesive application to the baby’s or mother’s skin, or the design of the device to simulate a garment, belt, or any other wearable garment. Wearable devices or components may include elastic and other belts, disposable or durable clothing, disposable absorbent articles such as diapers, disposable waste-receiving articles such as adhesively or releasably attachable strips such as bandages and diagnostic strips, adhesively-attached devices, and any other suitable wearable items” [0039]. Since the stomach monitor can be secured to the baby or to a supporting garment and the stomach monitor may be a wearable device such as a garment, belt or any other wearable garment, under broadest reasonable interpretation, the system for quantifying a volume ingested by a human during a feeding can include a substrate (i.e. wearable garment).
In regard to a volume calculation module that is configured to continuously output a value for the volume ingested during the feeding corresponding to the ratio of the latest feeding intensity of infrared light incident from the human stomach to the initial intensity, Long discloses “Measurements indicative of the state of fullness of the stomach are performed by a stomach volume/level monitor of “stomach monitor”. The stomach monitor may be used to determine both the stomach level and the stomach fullness volume, as well as any other stomach measurements” [0028] and “In still another 
Additionally, Long discloses “The objective measurement of the state of fullness of the stomach may employ any suitable modality of automatic sensing, including ultrasound, audible sound, light (including coherent light), infrared radiation, and active or passive electrical properties, including EMG signals and electrical impedance measurements” [0026]. Therefore, under broadest reasonable interpretation, the volume ingested by a human during a feeding can be quantified by at least one infrared light source.

Abir teaches “at least one infrared light source positioned on said substrate; at least one infrared light intensity sensor positioned adjacent to the at least one infrared light source and positioned to detect intensities of infrared light incident from the human stomach; and a non-transitory computer storage medium in communication with said at least one infrared light intensity sensor and encoded with one or more computer programs for outputting a volume ingested by a human, the one or more computer programs including:” [0012, 0048, Claim 1, Claim 6, 0071, 0085, 0079, 0080].
In regard to at least one infrared light source being positioned on said substrate, Abir discloses “A device, comprising: a housing configured to be externally attached to an incontinence product worn by a subject, wherein the housing comprises either: […] (b) a second sensor comprising: (i) a second light-emitting diode (LED) configured to illuminate a second portion of the incontinence product; (ii) a second photodetector configured to output an indication of the amount of light reflected from the second portion of the incontinence product illuminated by the second LED” [Claim 1] and “The device of claim 1, wherein the second LED is an infrared LED” [Claim 6]. Since the second sensor is included on the housing which is attached to the incontinence product (i.e. the substrate) and includes an infrared LED, under broadest reasonable interpretation, the second sensor includes at least one infrared light source which is positioned on said substrate. In regard to the at least one infrared light source being configured to provide infrared light to skin proximate a human stomach, Abir discloses “As shown in FIG. 8, in a system 2700, a sensing device 2702 is placed on a subject (exemplary baby 2704)” [0071]. As shown 
In regard to at least one infrared light intensity sensor being positioned to detect intensities of infrared light incident from the human stomach, Abir discloses “A device, comprising: a housing configured to be externally attached to an incontinence product worn by a subject, wherein the housing comprises either: […] (b) a second sensor comprising: (i) a second light-emitting diode (LED) configured to illuminate a second portion of the incontinence product; (ii) a second photodetector configured to output an indication of the amount of light reflected from the second portion of the incontinence product illuminated by the second LED” [Claim 1]. The second photodetector in this case, constitutes at least one infrared light intensity sensor.
In regard to the at least one infrared light intensity sensor being positioned adjacent to the at least one infrared light source, Abir discloses that “Sensor 300 may include a housing encompassing internal components, such as a photodetector, an illuminator (e.g. LED), an integrated circuit (IC) and of the like” [0048]. Since the sensor 300 includes a housing that includes the photodetector (i.e. the infrared light intensity sensor) and the illuminator (i.e. the infrared light source) under broadest reasonable interpretation, the infrared light intensity sensor and the infrared light source can be positioned such that they are adjacent to each other. Furthermore, in regard to the human stomach, Abir discloses “As shown in FIG. 8, in a system 2700, a sensing device 2702 is placed on a subject (exemplary baby 2704)” [0071]. As shown within the figure, the sensing device 2702 is proximate to the exemplary baby’s stomach. Since the second photodetector is configured to output an indication of the amount of light reflected from the second portion of the incontinence product (i.e. the substrate) that is illuminated by the second LED and the sensing device 2702 (i.e. including the infrared LED and 
In regard to a non-transitory computer storage medium in communication with said at least one infrared light intensity sensor and encoded with one or more computer programs for outputting a volume ingested by a human, the one or more computer programs including, Abir discloses “Some embodiments may be implemented, for example, using a non-transitory computer-readable medium or article which may store an instruction or a set of instructions that, if executed by a sensor comprising a hardware processor, cause the sensor to perform a method and/or operations in accordance with embodiments of the invention” [0085]. Since the non-transitory computer-readable medium stores the set of instructions that cause the sensor to perform a method and/or operations in accordance with the embodiments of the invention, under broadest reasonable interpretation, the non-transitory computer-readable medium constitutes a non-transitory computer storage medium which is in communication with the at least one infrared light intensity sensor and encoded with one or more computer programs for outputting a volume ingested by a human.
Additionally, in regard to identifying intensity of infrared light incident from the human stomach at instances in time, Abir discloses “In a second experiment, a sensor including and IR sensor was used” [0079] and “The IR sensor was attached externally to a Pampers Active Baby size 3 diaper worn by a baby-shaped doll. The sensor was attached to the front area of the diaper, over the lower abdomen of the doll. The experiment was repeated multiple times, with injection of liquids imitating urine of different shades--from clear (water) to relatively dark yellow (apple syrup). FIGS. 11A and 11B show graphs of sensor readings for clear (pure water) liquid injection and of dark yellow (apple syrup) liquid injection, respectively. The Y-axis in these figures denotes voltage output of the photodiode, and the X-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Long so as to include the at least one infrared light source, the at least one infrared light intensity sensor and the non-transitory computer storage medium disclosed in Abir in order to measure the state of fullness of the stomach during feeding. Using an infrared light source and an infrared light intensity sensor is one of a finite number of ways to measure the state of fullness of the stomach, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of measuring the change in volume of the stomach non-invasively. 
The combination of Long and Abir does not teach “a light intensity calculation module configured to identify an initial intensity of infrared light incident from the human stomach at a first instance prior to or at the beginning of a feeding, a feeding intensity of infrared light incident from the human stomach at a plurality of additional instances during or after the feeding, and the ratio of the at least one feeding intensity to the initial intensity”. 

In regard to a light intensity calculation module configured to identify an initial intensity of infrared light incident from the human stomach at a first instance prior to or at the beginning of a feeding, a feeding intensity of infrared light incident from the human stomach at a plurality of additional instances during or after the feeding, and the ratio of the at least one feeding intensity to the initial intensity, Yamashita discloses “Light transmission characteristics shown in FIG. 5 were obtained by calculating the transmittance using intensity of light before passing through the substrate 11, and intensity of light after passing through the substrate 11” [0132]. Since the transmittance is calculated based on the intensity of light before and after passing through the substrate, under broadest reasonable interpretation this calculation had to have been performed by a light intensity calculation module. Furthermore, under broadest reasonable interpretation, the light intensity calculation module is capable of identifying an initial intensity (i.e. before passing through the substrate) and an intensity at a second instance (i.e. after passing through the substrate). Therefore, under broadest reasonable interpretation the a light intensity calculation module can be configured to identify an initial intensity of infrared light incident from the human stomach disclosed in Abir at a first instance, at least one feeding intensity of infrared light incident from the human stomach disclosed in Abir at a plurality of additional instances during or after the feeding. Furthermore, in regard to calculating the ratio of the at least one feeding intensity to the initial intensity, Yamashita discloses “FIG. 15 is a drawing representing a change in the ratio (5) of the amount of directly reflected light incident on the light-receiving part (photodiode)“ [0187]. Therefore, the ratio of reflected light received by the photodiode (i.e. the infrared light intensity 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify combination of Long and Abir so as to include the light intensity calculation module disclosed in Yamashita in order to determine the volume ingested by the infant during the feeding based on the infrared light received. By determining the ratio of the light intensity at a first instance (i.e. before the feeding) to the light intensity the light intensity at a second instance (i.e. at the conclusion of a feeding) the user can determine how much the infant ingested during the course of feeding. Should the change in volume not be a high enough ratio this could indicate that the infant is not receiving a sufficient amount of milk in order to sustain proper development. Therefore, by determining this ratio and the volume the user can determine whether the infant requires more milk and can adjust the feeding strategy accordingly.
The combination of Long, Abir and Yamashita does not teach “wherein the volume ingested is defined by a formula that correlates the ratio of the latest feeding intensity of infrared light incident from the human stomach to the initial intensity to the volume ingested”.
Barrett teaches “wherein the volume ingested is defined by a formula that correlates the ratio of the latest feeding intensity of infrared light incident from the human stomach to the initial intensity to the volume ingested” [Claim 7].
In regard to the volume ingested being defined by the formula that correlates the ratio of the at least one feeding intensity to the initial intensity (i.e. as disclosed in Yamashita) to the volume ingested (i.e. as measured in Long), Barrett discloses “wherein determining the change in blood volume comprises: determining a first ratio as a ratio between the initial intensity of light received at the photodetector and the intensity of light emanating from the light emitter; determining a second ratio as a ratio between the second intensity of light emanating from the light emitter; and determining that the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Long, Abir, Yamashita which discloses a device and method to determine the volume ingested and involves an infrared light source emitting infrared light to the human stomach, so as to include the formula for the change in volume as disclosed in Barrett in order to determine the amount of volume ingested during a feeding. By having a formula to calculate the volume ingested, the user only has to obtain the initial intensity and the feeding intensity in order to make the volume change determination. A formula similar to the one disclosed in Barrett can therefore, simplify the process of calculating the change in the volume of the infant’s stomach. Once this determination has been made, the user (i.e. the mother) can determine whether the infant has received 
In regard to claim 18, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Long. Likewise, Long teaches “the substrate includes a disk, spheroid body, polyhedral body, bib, shirt, blouse, dress, frock, onesie, or a combination thereof” [0039].
In regard to the substrate including the components listed within the claim, Long discloses “As used herein, the term “wearable” refers to the adaptability of the monitor, or a portion thereof, to be applied to a baby’s or mother’s body for the duration of his or her normal activities without substantially limiting these activities. The scope of this term includes the association with, or incorporation into a garment, the partial or full encirclement of at least a portion of the subject’s anatomy, the adhesive application to the baby’s or mother’s skin, of the design of the device to simulate a garment, belt, or any other wearable garment. Wearable devices or components may include elastic and other belts, disposable or durable clothing, disposable absorbent articles such as diapers, disposable waste-receiving articles such as adhesively or releasably attachable strips such as bandages and diagnostic strips, adhesively-attached devices, and any other suitable wearable items. Additionally, the device or a component of the device may be releasably affixed to any of the above wearable articles of to any other carrier structure that may be attached to the subject of a wearable article” [0039]. As stated previously, the garment constitutes a substrate. As shown in FIG. 1 of the instant application, the substrate 110 can includes the onesie and a disk on which the infrared light source 120 and the infrared light intensity sensor 130 are attached. In this case, the onesie constitutes a piece of durable clothing that can be worn by an infant. Furthermore, since the monitor (i.e. stomach monitor) can be incorporated into a wearable device and the wearable device can be any wearable garment such as disposable or durable clothing and the wearable device can be releasably affixed to any of the wearable articles (i.e. a disk, spheroid body, 
In regard to claim 20, due to its dependence on claim 17 this claim inherits the references disclosed therein. That being said, Long teaches “one or more databases including historical light intensity data […] and volume ingestion data from the volume calculation module” [0038] and the “volume calculation module” [0028, 0036, 0043, Claim 1].
In regard to one or more databases, Long discloses “Optional components of a monitor include a display, a data storage and analysis mechanism, a telemetry system, a remote mother alarm unit, and one or more mechanisms to secure the monitor to the baby or to a supporting garment. For example, the monitor may have the capability to store data that are useful for the tracking and assessment of progress toward the achievement of suitable nutrition. Ongoing collected data may be used to fine tune threshold volume levels and monitor trends” [0038]. Since the monitor is capable of storing data that is useful for tracking the progress toward the achievement of suitable nutrition, under broadest reasonable interpretation, the monitor can include one or more databases that can be configured to store historical light intensity data and volume ingestion data. 
In regard to a volume calculation module, Long discloses “Measurements indicative of the state of fullness of the stomach are performed by a stomach volume/level monitor of “stomach monitor”. The stomach monitor may be used to determine both the stomach level and the stomach fullness volume, as well as any other stomach measurements” [0028] and “In still another aspect of the present invention, the objective measurement of a physiological trait or volume indicative of the physical state of the stomach may be a measurement of the baby’s physiological trait of swallowing, either estimated, measured, or calculated via an algorithm” [0036]. Therefore, the volume ingested by the infant is measured and output. Furthermore, Long discloses “Measurements of the physiological trait or volume may be performed continuously or intermittently […]. In another aspect of the present invention, 
Long does not teach ”a microcontroller system including a wireless data communication module configured to enable communication of calculated light intensities and calculated volumes to the one or more databases from the light intensity calculation module and the volume calculation module”.
Abir teaches “a microcontroller system including a wireless data communication module configured to enable communication of calculated light intensities and calculated volumes to the one or more databases from the light intensity calculation module and the volume calculation module” [0072].
In regard to a microcontroller system including a wireless data communication module configured to enable communication of calculated light intensities and calculated volumes to the one or more databases from the light intensity calculation module and the volume calculation module, Abir discloses “In some embodiments, the receiving device is configured to communicate with the remote device via the Internet and/or via short-range radio, utilizing technologies such as WiFi, Bluetooth, SMS, cellular data communication, push notification protocol, and activate the alarm therein, in order to notify a supervisor which may be located in a remote location” [0072]. Since the receiving device can be configured to communicate with a using WiFi, Bluetooth, SMS, cellular data communication, under 
It would have been obvious to one of ordinary skill in the art to modify the system of Long so as to include the microcontroller system of Abir in order to transmit data wirelessly. By transmitting wirelessly to database, the data can then be processed and subsequently stored. Once the data has been processed the user can assess the change in the volume of the stomach and assess whether or not additional feeding is required in order for the infant to achieve adequate nutrition. Combining the prior art elements according to known techniques would yield the predictable result of communicating data to one or more databases for further processing.
The combination of Long and Abir does not teach the “light intensity calculation module” or the “light intensity data”.
Yamashita teaches the “light intensity calculation module” [0132, 0187] and the “light intensity data” [0132, 0187].
In regard to a light intensity calculation module and light intensity data, Yamashita discloses “Light transmission characteristics shown in FIG. 5 were obtained by calculating the transmittance using intensity of light before passing through the substrate 11, and intensity of light after passing through the substrate 11” [0132]. Since the transmittance is calculated based on the intensity of light before and after passing through the substrate, under broadest reasonable interpretation, this calculation had to have been performed by a light intensity calculation module that received light intensity data. Furthermore, under broadest reasonable interpretation, the light intensity calculation module is capable of identifying an initial intensity (i.e. before passing through the substrate) and an intensity at a second instance (i.e. after passing through the substrate). Therefore, under broadest reasonable interpretation 
Furthermore, in regard to calculating the ratio of the at least one feeding intensity to the initial intensity, Yamashita discloses “FIG. 15 is a drawing representing a change in the ratio (5) of the amount of directly reflected light incident on the light-receiving part (photodiode)“ [0187]. Therefore, the ratio of reflected light received by the photodiode (i.e. the infrared light intensity sensor) can be calculated. Therefore, under broadest reasonable interpretation, the ratio of the at least one feeding intensity and the initial intensity can be calculated. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Long and Abir so as to include the light intensity calculation module disclosed in Yamashita in order to determine the volume ingested by the infant during the feeding based on the infrared light received. By determining the ratio of the light intensity at a first instance (i.e. before the feeding) to the light intensity the light intensity at a second instance (i.e. at the conclusion of a feeding) the user can determine how much the infant ingested during the course of feeding. Should the change in volume not be a high enough ratio this could indicate that the infant is not receiving a sufficient amount of milk in order to sustain proper development. Therefore, by determining this ratio and the volume the user can determine whether the infant requires more milk and can adjust the feeding strategy accordingly.
In regard to claims 10, 15, and 19, due to their dependence on claims 1, 12, and 17 respectively, these claims inherit the references disclosed therein. That being said, the combination of Long, Abir and Yamashita, does not explicitly teach “wherein the volume ingested is defined by the following formula: 
    PNG
    media_image1.png
    16
    266
    media_image1.png
    Greyscale
 wherein Io is the initial intensity of infrared light incident 
    PNG
    media_image2.png
    16
    266
    media_image2.png
    Greyscale
 wherein Io is the initial intensity of infrared light incident from the human stomach, I is the feeding intensity of infrared light incident from the human stomach” (Claim 19).
Barrett teaches “wherein the volume ingested is defined by the following formula: 
    PNG
    media_image1.png
    16
    266
    media_image1.png
    Greyscale
 wherein Io is the initial intensity of infrared light incident from the human stomach and I is the at least one feeding intensity of infrared light incident from the human stomach” (Claims 10 and 15) [Claim 7] and “wherein the volume calculation module outputs a volume ingested according to the following formula: 
    PNG
    media_image2.png
    16
    266
    media_image2.png
    Greyscale
 wherein Io is the initial intensity of infrared light incident from the human stomach, I is the feeding intensity of infrared light incident from the human stomach” (Claim 19) [Claim 7].
In regard to the volume ingested being defined by the formula listed in the claim, Barrett discloses “wherein determining the change in blood volume comprises: determining a first ratio as a ratio between the initial intensity of light received at the photodetector and the intensity of light emanating from the light emitter; determining a second ratio as a ratio between the second intensity of light emanating from the light emitter; and determining that the change in blood volume is proportional to the natural log of the first ratio divided by the natural log of the second ratio” [Claim 7]. In this case, since the first ratio involves the initial intensity of light received at the photodetector, under broadest reasonable interpretation, the first ratio represents the initial intensity of infrared light incident from the human stomach (i.e. Io). Furthermore, since the second ratio is a ratio between the second intensity of light emanating from the emitter, under broadest reasonable interpretation, the second ratio represents the feeding intensity of infrared light incident from the human stomach (i.e. I). Since the change in blood 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Long, Abir, and Yamashita, which discloses a device and method to determine the volume ingested and involves an infrared light source emitting infrared light to the human stomach, so as to include the formula for the change in volume as disclosed in Barrett in order to determine the amount of volume ingested during a feeding. By having a formula to calculate the volume ingested, the user only has to obtain the initial intensity and the feeding intensity in order to make the volume change determination. A formula similar to the one disclosed in Barrett can therefore, simplify the process of calculating the change in the volume of the infant’s stomach. Once this determination has been made, the user (i.e. the mother) can determine whether the infant has received a sufficient amount of breast milk to promote sufficient development and make adjustments to the feeding plan of the infant accordingly.  
In regard to claims 21 and claim 23, due to their dependence on claims 1 and 27, respectively, these claims inherit the references disclosed therein. That being said, the combination of Long, Abir and Yamashita does not teach “wherein the volume ingested is defined by a formula defining a linear relationship between the ratio and the volume ingested”.
Barrett teaches “wherein the volume ingested is defined by a formula defining a linear relationship between the ratio and the volume ingested” [Claim 7].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Long, Abir, and Yamashita, which discloses a device and method to determine the volume ingested and involves an infrared light source emitting infrared light to the human stomach, so as to include the formula for the change in volume as disclosed in Barrett in order to determine the amount of volume ingested during a feeding. By having a formula to 
In regard to claim 22 and claim 24, due to their dependence on claims 21 and 23 respectively, these claims inherit the references disclosed therein. That being said, the combination of Long, Abir and Yamashita does not teach “wherein the volume ingested is defined by a formula defining a linear relationship between the log of the ratio and the volume ingested”.
Barrett teaches “wherein the volume ingested is defined by a formula defining a linear relationship between the log of the ratio and the volume ingested” [Claim 7].
In regard to the volume ingested being defined by the formula defining a linear relationship between the ratio and the volume ingested, Barrett discloses “wherein determining the change in blood volume comprises: determining a first ratio as a ratio between the initial intensity of light received at the photodetector and the intensity of light emanating from the light emitter; determining a second ratio as a ratio between the second intensity of light emanating from the light emitter; and determining that the change in blood volume is proportional to the natural log of the first ratio divided by the natural log of the second ratio” [Claim 7]. In this case, since the first ratio involves the initial intensity of light received at the photodetector, under broadest reasonable interpretation, the first ratio represents the initial intensity of infrared light incident from the human stomach (i.e. Io). Furthermore, since the second ratio is a ratio between the second intensity of light emanating from the emitter, under broadest reasonable interpretation, the second ratio represents the feeding intensity of infrared light incident from the human stomach (i.e. I). As stated in the instant application, the formula disclosed in paragraph [0027] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Long, Abir, and Yamashita, which discloses a device and method to determine the volume ingested and involves an infrared light source emitting infrared light to the human stomach, so as to include the formula for the change in volume as disclosed in Barrett in order to determine the amount of volume ingested during a feeding. By having a formula to calculate the volume ingested, the user only has to obtain the initial intensity and the feeding intensity in order to make the volume change determination. A formula similar to the one disclosed in Barrett can therefore, simplify the process of calculating the change in the volume of the infant’s stomach. Once this determination has been made, the user (i.e. the mother) can determine whether the infant has received a sufficient amount of breast milk to promote sufficient development and make adjustments to the feeding plan of the infant accordingly.  
Response to Arguments
Applicant’s arguments, see Remarks page 10, filed on 03/01/2021, with respect to the objections to the specification and the claims have been fully considered and are persuasive. The objections to the specification and the claims in the non-final office action of 03/01/2021 have been withdrawn. 

Applicant’s arguments, see Remarks page 12-14, filed on 03/01/2021, with respect to the rejection of the claims under 35 U.S.C. 112(a) and 35 U.S.C 112(b) have been fully considered and are partially persuasive. The examiner respectfully asserts that claims 1, 17, 19, and 20 were previously interpreted under 35 U.S.C. 112(f), and since that interpretation has been withdrawn, the rejection of these claims under 35 U.S.C. 112(a) or 35 U.S.C. 112(b) has been withdrawn. With respect to claims 4 and 18, the examiner recognizes that one of ordinary skill in the art could include a disk, spheroid, or polyhedral body in combination with an article of clothing worn by an infant such as a bib, shirt, onesie, etc. Therefore, the rejection of claims 4 and 8 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) have been withdrawn. With respect to claim 11, the examiner respectfully maintains that while heart rate sensors, respiratory sensors and temperature sensors are well known in the art, the instant specification does not disclose these sensors as being within the system. Therefore, the examiner maintains the rejection of claim 11 under 35 U.S.C. 112(a).
  Applicant’s arguments, see Remarks page 14-15, filed on 03/01/2021, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, after further search and consideration, a new ground(s) of rejection is made in view of Barrett et al. US 20160367155 A1 "Barrett" as stated in the 35 U.S.C. 103 section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tran US 20160287166 A1 “Tran”,
Khoja et al. US 20160256084 A1 “Khoja”,
Miyata US 20100063771 A1 “Miyata”.
Tran is pertinent to the applicant’s disclosure because it includes “For example, the sensors can be attached to the infant’s clothing (shirt or pant), diaper, undergarment or bed sheet, bed linen or bed spread” [0286].
Khoja is pertinent to the applicant’s disclosure because it involves a monitoring device an includes an embodiment in which “the infrared light may be of different wavelength as deem necessary and appropriate based on one or more factors described earlier in this document; for example, these wavelengths may range from (but not limited to) 640 nm to 1000 nm and, for example, a particular wavelength, such as 940 nm, may be chosen from the range” [0078].
Miyata is pertinent to the applicant’s disclosure because it discloses “As illustrated in FIG. 15, there was a clear linear relationship between the logarithms of the swelling ratio (volume change) and the logarithms of the fluorescence intensity, and the straight line had a gradient of -0.58” [0107]. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793                  

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793